Citation Nr: 0801773	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-39 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, whether service connection is 
warranted.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 










INTRODUCTION

The veteran served on active duty from May 1967 to September 
1975. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's petition to reopen 
his claim for service connection for a low back disorder.  

The issue of entitlement to service connection for a low back 
disorder on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a low back 
disorder was denied by a June 1976 rating decision.  The 
veteran did not appeal.  

2.  The evidence submitted since June 1976 is new and relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The June 1976 rating decision that denied entitlement to 
service connection for a low back disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the June 1976 rating decision 
that denied entitlement to service connection for a low back 
disorder is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
a low back condition was denied by a June 1976 rating 
decision.  The RO denied the claim on the grounds that a low 
back disorder was not found on VA examination in December 
1975.  The veteran was notified of this decision and of his 
appellate rights by letter dated July 8, 1976.  He did not 
appeal.  Therefore, the June 1976 rating decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  The veteran filed a claim to reopen in July 2005.   

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §  5108 (West 
2002); 38 C.F.R. 3.156 (2007).  Evidence is new if it has not 
been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2007).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

At the time of the June 1976 rating decision, the evidence of 
record included service medical records dated from 1967 to 
1975.  These records indicate that the veteran complained of 
lower back pain in May 1971.  X-rays showed questionable 
spondylosis at L-5, not clearly demonstrated.  There was an 
assessment of low back pain, likely muscular in origin.  In 
September 1972, the veteran was placed on permanent profile 
for spondylolisthesis, L4-L5, associated with back pain.  
Additionally, it was noted during a hospital course from July 
1973 to September 1973 that there was tenderness on palpation 
over the veteran's lumbosacral spine.  On separation 
examination in April 1975, the veteran stated that his back 
hurt.  Clinical evaluation of the spine was normal and there 
was decreased strength in both legs, subjective.  Post 
service, VA examination in December 1975 revealed normal x-
rays of the lumbar spine, with no spondylosis of 
spondylolisthesis.  There was no diagnosis of a low back 
disorder.

Since June 1976, new evidence has been associated with the 
veteran's claims file.  This evidence includes a VA treatment 
record from December 2000, which shows loss of normal 
lordosis of the lumbar spine.  The doctor noted that the 
veteran's vertebral bodies were of normal height and 
alignment, with disc spaces well preserved, and that there 
were no paraspinal masses or abnormal calcifications.  The 
doctor reported that the veteran had straightening of the 
lumbar spine consistent with inflammatory changes.  

The veteran's claim was previously denied because the 
evidence did not show that he had a current low back 
disability.  The evidence submitted since June 1976 is new in 
that it had not previously been submitted.  It is also 
material insofar as it raises a reasonable possibility of 
substantiating the veteran's claim for service connection.  
The December 2000 VA treatment record provides medical 
evidence that the veteran may have a current low back 
disability.  

The additional medical evidence being both new and material, 
the veteran's claim is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  To the extent that this claim is 
reopened, the Board finds that VA has complied with the 
Veterans Claims Assistance Act of 2000 and no further 
discussion is required.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

While the veteran has submitted new and material evidence to 
reopen his claim for entitlement to service connection for a 
low back disability, further evidentiary development is 
necessary before the merits of the claim may be addressed.

Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  

The veteran has submitted competent medical evidence 
suggesting the presence of a low back disorder, consisting of 
a VA treatment record indicating straightening of his lumbar 
spine consistent with inflammatory changes.  Additionally, 
the veteran's service medical records indicate that he sought 
treatment for lower back pain while in service and was placed 
on permanent profile due to these complaints.  As such, the 
evidence of record indicates that the veteran may have a 
current low back disability, and that such condition might be 
related to his time in service.  However, further evidence is 
necessary for the Secretary to make a decision in this case.  

To date the veteran has not been provided with a VA 
examination regarding his low back condition.  An examination 
should be provided to determine whether the veteran has a 
current low back disability, and if so, whether it is related 
to his active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA spine 
examination.  The claims file and a copy 
of this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests, including x-rays if 
indicated, should be conducted.

The examiner should determine whether the 
veteran has a current low back disability.  
If a low back disorder is diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's low back disorder had its 
onset during active service or is related 
to any in-service disease or injury.   In 
providing this opinion, the examiner 
should discuss the significance, if any, 
of the complaints and findings related to 
veteran's low back noted in the service 
medical records.

The examiner should provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.

2.   Thereafter, readjudicate the 
veteran's claim on appeal.  If the claim 
remains denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


